DETAILED ACTION

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Claim 2, line 1, “one or more dataset” should be changed to -- one or more datasets --. 
Claim 9, line 1, “one or more dataset” should be changed to -- one or more datasets --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 8 – 10, 12 – 16, and 18 - 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to Claims 1, 8, and 15
Step 2A, Prong OneT
The claim recites in part: 
determining a function corresponding to a prediction interval based on one or more datasets;
calculating one or more sets of prediction interval parameters associated with the function based on training a set of regression models with the one or more datasets;
creating one or more transformed predictions based on the one or more sets of parameters and based on a logical distance;
selecting a transformed prediction model based on a mean absolute correlation from the one or more transformed predictions; 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
	Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.


Step 2A, Prong Two

The claim further recites “outputting the selected transformed prediction model.”  This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.


Step 2B
The limitation “outputting the selected transformed prediction model” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to Claims 2 and 9, The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “the one or more dataset is retrieved from Kaggle competitions” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 3, 10, and 16,  Under the broadest reasonable interpretation, the limitations “determining the function corresponding to a prediction interval based on the dataset further comprises: iteratively applying, a polynomial and/or square root function against the dataset until the function is selected based on an exit criterion, wherein the exit criterion is a mean square root formula” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to claim 5, 12, and 18, Under the broadest reasonable interpretation, the limitations “the logical distance is calculated based on an correlation formula, d(x,y) = 1 - corr(x,y), wherein d(x,y) is a distance function and corr(x, y) is a correlation function and x and y are unknown variables” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to claim 6, 13, and 19, Under the broadest reasonable interpretation, the limitations “creating the one or more transformed predictions based on the one or more sets of parameters and based on a logical distance further comprises: reducing the one or more transformed predictions by applying medoid clustering technique” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

As to claim 7, 14, and 20,  Under the broadest reasonable interpretation, the limitations “selecting the transformed prediction model based on the mean absolute correlation from the one or more transformed predictions further comprises:calculating the mean absolute correlation value between the one or more transformed predictions against a business process data; and selecting the one or more transformed predictions with a highest mean absolute correlation value from the calculated mean absolute correlation value” are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 10, 11, 14 – 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 2018/0103302).
As to claim 1, Bell teaches a computer-implemented method for selecting a transformed prediction model for estimating the uncertainty of prediction associated with machine learning (paragraph [0204]...the NCSD can use a qualifier corresponding to the selected type of estimator from Table 2 to determine the nominal metric. The NCSD can learn the nominal metric using machine learning, or unsupervised machine learning techniques), the method comprising:
determining a function (paragraph [0085]...the following example decision function to assign a sample to an interval) corresponding to a prediction interval (paragraph [0100]...estimate entropic measures over intervals within this cycle) based on one or more datasets (paragraph [0100]...as observed for signals under test in real time);
calculating one or more sets of prediction interval parameters (paragraph [0121]... express estimators using a parameter, such that each metric for that estimator depends on the chosen value of a parameter. For metrics that depend on the chosen parameter for the estimator, the NCSD 155 can generate a matrix H in three dimensions such that H={h.sub.ikr}, where r is an index associated with a parameter of the present estimator) associated with the function based on training a set of regression models (paragraph [0118]...the sampled time series can then represented by auto-regressive models, and the model residuals can be estimated. The NCSD 155 can determine the causality measure as the log of the ratio of these residuals.) with the one or more datasets;
creating one or more transformed predictions based on the one or more sets of parameters and based on a logical distance (paragraph [0094]...the NCSD 155 can estimate multi-scale expansion of sample entropy. The NCSD 155 can compute the sample entropy at successively coarser scales. Coarser scale series can be derived by computing averages on non-overlapping windows. The metric of interest is information similarity at differing scales, as revealed by consistency of entropy estimated at different scales. Parameters relevant to sample entropy, such as distance measures, can also apply at multi-scale);
selecting a transformed prediction model based on a mean absolute correlation from the one or more transformed predictions (paragraph ]0103]...to determine these statistical cross-moment metrics, the NCSD 155 can use estimators such as covariance or cumulants of second or higher order. The correlation can be estimated as a covariance normalized for magnitude, such that the absolute value of correlation is less than or equal to unity. Correlations for finite length time series may be computed by shifting one time series forward or backward in time (sample index) with respect to the other, thus generating the correlation sequence); and
outputting the selected transformed prediction model (paragraph [0036]... the output characteristics of the system can depend on time. Thus, systems and methods of the present disclosure can account for the time varying nature of the probability structure of the demand process and their consequent distribution system measurements to estimate some or all of these metrics).

As to claim 3, Bell teaches a computer-implemented method, wherein determining a function (paragraph [0085]...the following example decision function to assign a sample to an interval) corresponding to a prediction interval (paragraph [0100]...estimate entropic measures over intervals within this cycle) based on the dataset (paragraph [0100]...as observed for signals under test in real time) further comprises:
iteratively applying, a polynomial and/or square root function against the dataset until the function is selected based on an exit criterion, wherein the exit criterion is a mean square root formula (paragraph [0109]...estimators such as probability distances, conditional probabilities, Mahalanobis  distance, LP Norms or Minkowski distances. Measures in this class depend on the difference in magnitudes of the subject probability densities for corresponding ranges of the independent variable(s). Distance measures can correspond to in several broad categories, with categorical membership dependent on the type of measure the NCSD 155 performs. For example, L.sub.P Norms (Minkowski distances), can include: L.sub.1 Manhattan distance (non-normalized sum of absolute differences); L.sub.2 Euclidean distance (square root of the sum of squared differences)).

As to claim 4, Bell teaches a computer-implemented method, wherein calculating one or more sets of prediction interval parameters (paragraph [0121]... express estimators using a parameter, such that each metric for that estimator depends on the chosen value of a parameter. For metrics that depend on the chosen parameter for the estimator, the NCSD 155 can generate a matrix H in three dimensions such that H={h.sub.ikr}, where r is an index associated with a parameter of the present estimator) associated with the function based on training a set of regression models (paragraph [0118]...the sampled time series can then represented by auto-regressive models, and the model residuals can be estimated. The NCSD 155 can determine the causality measure as the log of the ratio of these residuals.) with the one or more datasets further comprises:
training the set of regression models based on a simulation approach (paragraph [0223]...the nominal metric using a learning process. The NCSD can identify, prior to detecting the deviation, the nominal metric using an unsupervised machine learning technique. The NCSD can identify, prior to detecting the deviation, the nominal metric using an unsupervised machine learning technique absent a priori results or trainng data);
selecting (paragraph [0224]...the NCSD can select a second estimator from the predetermined list of estimators) the set of regression function parameters based on the trained set of regression models; and
storing the parameters, iteratively, until all the trained set of regression models completes (paragraph [0046]... access a database, memory, data repository, or data storage device 140. The data storage device 140 can include or store a transfer matrix 145 or other data to facilitate detector non-conforming signals of utility grid or distribution system 105).

As to claim 7, Bell teaches a computer-implemented method, wherein selecting the transformed prediction model based on the mean absolute correlation from the one or more transformed predictions (paragraph ]0103]...to determine these statistical cross-moment metrics, the NCSD 155 can use estimators such as covariance or cumulants of second or higher order. The correlation can be estimated as a covariance normalized for magnitude, such that the absolute value of correlation is less than or equal to unity. Correlations for finite length time series may be computed by shifting one time series forward or backward in time (sample index) with respect to the other, thus generating the correlation sequence) further comprises:
calculating the mean absolute correlation value between the one or more transformed predictions against a business process data (paragraph [0161]... supplier business systems); and
selecting the one or more transformed predictions with a highest mean absolute correlation value from the calculated mean absolute correlation value (paragraph [0172]...the NCSD can use the same or different estimators for analyzing solitary processes, paired processes or an ensemble of processes grouped together. For example, for the paired analysis, the NCSD can determine statistical cross-moments or multivariate moments. The NCSD can determine metrics such as correlation or orthogonality. To determine these statistical cross-moment metrics, the NCSD can use estimators such as covariance or cumulants of second or higher order. The NCSD can qualify these metrics or the estimates of these metrics using confidence measures or other types of qualifiers).

Claim 8 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5, 6, 9, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2018/0103302).
As to claim 2, Bell discloses the claimed invention except for the one or more datasets is retrieved from Kaggle competitions. It would have been an obvious matter of design choice for the one or more datasets is retrieved from Kaggle competitions, since applicant has not disclosed that the one or more datasets being retrieved from Kaggle competitions solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well the datasets being retrieved from any competition or from anywhere that produces data.

As to claim 5, Bell discloses the claimed invention except for “the logical distance is calculated based on an correlation formula, d(x,y) = 1 - corr(x,y), wherein d(x,y) is a distance function and corr(x, y) is a correlation function and x and y are unknown variables.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the logical distance is calculated based on an correlation formula, d(x,y) = 1 - corr(x,y), wherein d(x,y) is a distance function and corr(x, y) is a correlation function and x and y are unknown variables, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 6, Bell discloses the claimed invention except for reducing the one or more transformed predictions by applying medoid clustering technique.
It would have been an obvious matter of design choice for reducing the one or more transformed predictions by applying medoid clustering technique, since applicant has not disclosed that reducing the one or more transformed predictions by applying medoid clustering technique solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any technique that transforms predictions. 

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128